Motion Granted; Order filed February 5, 2019




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-18-00916-CR
                               NO. 14-18-00917-CR
                                 ____________

                          OSCAR MIRELES, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 187th District Court
                             Bexar County, Texas
              Trial Court Cause Nos. 2016CR3845 & 2016CR6142

                                      ORDER

      Appellant’s court-appointed counsel filed a brief in which he concludes the
appeal is wholly frivolous and without merit. Appellant filed a motion expressing
his desire to review the record and file a pro se brief. See Anders v. California, 386
U.S. 738 (1967); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). The
motion is granted.
      Accordingly, we hereby direct the Judge of the 187th District Court to afford
appellant an opportunity to view the trial record in accordance with local procedure;
that the clerk of that court furnish the record to appellant on or before February 20,
2019; that the clerk of that court certify to this court the date on which delivery of
the record to appellant is made; and that appellant file his pro se brief with this court
within thirty days of that date.



                                    PER CURIAM